 



Exhibit 10.01
July 10, 2006
George M. Monk
19985 Price Avenue
Cupertino, CA 95014
Dear Mr. Monk:
I am pleased to offer you the position of Chief Financial Officer at Insignia
Solutions, Inc. (the “Company”) with a reporting date of July 10, 2006. You will
be reporting to Mark McMillan, President and CEO.
Your compensation will be based on a yearly rate of $240,000 per year paid
semi-monthly. You will be eligible to receive a bonus targeted at 40% of your
annual salary paid quarterly based on the achievement of company and/or personal
objectives as defined by the CEO and approved by the Board’s Compensation
Committee. Upon Insignia Solutions re-listing on the NASDAQ Capital Market, your
annual salary will be raised to $250,000 per year paid semi-monthly and your
Annual Target bonus paid quarterly will be raised from 40% to 50%. As an
incentive, it is currently anticipated that you will receive an option to
purchase 600,000 shares of the Company’s ordinary shares subject to approval of
the Company’s Board of Directors. Such options shall be issued in accordance
with the vesting schedule and to the terms and conditions of the Company’s Stock
Option Plan.
Should the company be acquired while you are an active employee with us, 100% of
any unvested or unearned portion of the above grants will vest immediately in
the event of your termination or demotion subsequent to the change of control.
In addition, you will receive 6 months pay in the event that you lose your
position or are demoted as a result of a change in control. The terms of your
stock option grant will be set forth in more detail in a separate stock option
agreement.
Insignia Solutions offers an excellent medical/dental/vision program to all
employees as well as life insurance and long-term disability insurance.
Additionally, you will accrue three weeks vacation per year as well as paid
holidays per our holiday schedule. During your first week at Insignia, you will
receive further information on the Company’s policies and procedures.
Insignia Solutions is an at-will employer. Either the Company or the employee
may end the relationship at any time, with or without cause. Please be advised
that the terms of this offer are confidential in nature and may not be disclosed
by you to anyone other than family members and your personal advisors (which
include, but are not limited to accountants, attorneys and other similar
professional advisors). In the event of other disclosure(s), the Company may
immediately revoke the offer, or rescind it should you have already signed.
We are looking forward to your joining the team and contributing to this
exciting venture. This offer is contingent upon your ability to show your legal
right to work in the United States, and confirmation of work references. Please
sign the acknowledgment below and return it by July 10, 2006 at which time this
offer expires if not previously accepted. Do not hesitate to call if you have
any questions or concerns.
Very truly yours,

         
/s/ Mark E. McMillan
 
   
 
   

Mark E. McMillan
President & CEO
I accept the offer of employment as stated in this letter.

         
/s/ George M. Monk
 
George M. Monk
  7/10/06
 
Date    

 